 OWENS-CORNING FIBERGLAS CORPOwens-CorningFiberglasCorporationandGlassBottleBlowers Association of the United StatesandCanada,AFL-CIO,Petitioner.CaseI I-RC-2564October 20, 1969SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSPursuant to a Decision, Order, and Direction ofNew Runoff Election issued on September 19, 1968,as amended on September 23 and October 11, 1968,asecondrunoffelectionwasconductedonNovember 12 and 13, 1968, under the direction andsupervision of the Regional Director for Region II,to determine whether or not certain employees ofthe Employer desired to be represented for purposesof collective bargaining by Teamsters Local 509,affiliatedwithInternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpersof'America, the Intervenor, and hereinafter referredto as the Union.'Upon the conclusion of said election, a tally ofballots was furnished the parties in accordance withtheBoard'sRulesandRegulationsThe tallyshowed that there were approximately 1846 eligiblevoters and that 1784 ballots were cast, of which 938were for the Union, 773 were against the Union, 67were challenged, and 6 were void.On November 20, 1968, the Employer filed timelyobjections to conduct affecting the results of thesecondrunoff'election.TheRegionalDirectorcaused an investigation of the issues raised by theobjections to be made and, thereafter, on January24, 1969, issued and served on the parties his Reporton Objections. In his Report, the Regional Directorrecommended to the Board that the Employer'sobjections be overruled, and that a certification ofrepresentative be issued to the Union.Thereafter, on February 17, 1969, the Employerfiled timely exceptions to the Regional Director'sReport, requesting that the second runoff election beset aside, and another runoff election be held; or inthe alternative, that a hearing be held to permit theEmployer to be heard with respect to its exceptions.On March 14, 1969, the Board issued an OrderDirectingHearing, directing that evidence be takenat said hearing with respect to issues raised by theEmployer's exceptions.Pursuant thereto, a hearing was held on April 16and 17, 1969, before a duly designated HearingOfficer.Upon a consideration of the evidencepresented, the Hearing Officer issued and served on'Petitioner,one of three choices on the ballot in the first electionconducted on August 15 and i6,1967, received the lowest number of votescast in said election and was therefore eliminated from further proceedingsherein219thepartieshisReportonJune10,1969,recommending to the Board that the Employer'sobjections be overruled.Thereafter, on July 7, 1969, the Employer filedtimely exceptions to the Hearing Officer's Reportand a brief in support thereof The Union filed abrief in support of the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerrorThey are herebyaffirmed.Upon the entire record in this case, the Boardfinds.IThe Employer is engaged in commerce withinthe meaning of the Act.2The Union is a labor organization claiming torepresent certain employees of the Employer3A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Sections9(c)(l) and 2(6) and (7) of the Act.4.The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees atthe Employer's Aiken, South Carolina, plant, butexcluding all office clerical employees, laboratorytechnicians,professional employees, guards andsupervisors as defined in the Act.5The Employer excepts to the Hearing Officer'sReport,arguing that the distribution of Unionhandbills on November 8 and 10, 1968,2 and thethreats of violence and reprisals interfered with theholding of a free election and that, therefore, theelection should be set aside.' The specific objections,and the facts with respect thereto, are as followsThe November 8 handbillThe pertinent part of the Union's November 8handbill on which the Employer relies is.If you lose this election on November 12 and 13,you go backward You will be re-evaluated out ofyourwagegainsorthroughsomeothersubterfuge, transferred around, downgraded, oroutright fired.If you win this election, you willkeepwhat you have already gained and goforward with more to be negotiated in a Teamstercontract,therebyguaranteeingyougains.[Emphasis in original]'Unless otherwise noted, all dates hereinafter refer to 1968'The Employer does not press two of the five objections which itoriginally filed179NLRB No. 39 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer's assertion to the contrary, thequoted language is not a promise of benefit orthreatwhichwarrants setting aside the election.Rather, it is partisan "puffing" of the typefrequentlymade in the kind of hard fought electioncampaign present here. Such "puffing" is easilyrecognized by the employees to be dependent uponcontingencies beyond the Union's control and doesnot carry with it the same degree of finality as ifuttered by an employer who has it within his powerto implement promises or beneiits.° Accordingly, wefindthat the distribution of the November 8handbill did not interfere with the conduct of theelectionThe November 10 handbillThe Employer also excepts to the HearingOfficer'srefusaltofindmerit in its secondobjection,whichallegesthataNovember 10handbill contained material misrepresentations andwas timed by the Union to prevent a truthful replyby the Employer prior to the November 12 and 13election.Therecorddisclosesthefollowingbackground facts regarding theNovember 10handbill and the statements contained thereinDuring the course of the prior two elections, theEmployer and the Union repeatedly put in issue therates of pay paid to the employees represented bythe Teamsters at one of the Employer's competitorsThe issue centered on whether the rates of pay atthe Johns-Manville fiberglas plants inWaterville,Ohio, were higher or lower than those paid by theEmployer at its Aiken plant. This issue was raisedanew in the election campaign herein when, on oraboutOctober30,anantiunionemployeecommittee, the In-Plant Committee opposed toTeamsters, distributed a leaflet to the employeeswhich advised,inter alia,They [the Union] also failed to tell you that theincome per person in our Plant is one of thehighest in the Southeast. It is even higher than theFiberglas Plant inWaterville,Ohio, which theTeamsters represent It is a known fact that thecost of living is much higher in Ohio than it ishere in Aiken, yet we make more moneyIn response to the assertions made in the leaflet, theUnion on November 5, 7 days prior to thecommencement of the 2-day election, distributed ahandbillwhichstatedthattheTeamstersJohns-ManvilleLocal 20 had negotiated a newcontract for the Waterville employees and thatthe packageincreasefor production people, withincentive, will average out to approximately $1.00per hour. Teamsters Local 20 also negotiated withthissame Companyan increaseindisabilitybenefits from $50 00 per week to $60 00 per weekOn November 10, a prounion employee committee,the"In-PlantOrganizingCommittee TeamstersLocal Union No 509," distributed a reprint fromtheOctober issue of a Teamster magazine Thereprint,entitled"Local 20WritesSome LaborHistory at Johns-Manville," described the terms andcircumstances surrounding the signing of the newJohns-Manville contract That part of the reprint towhich the Employer objects reads as followsEstimates of average earnings, including incentivepay on the base rate, will increase by at least$1 00 an hour during the life of the new contract.In addition, the [bargaining] committee was ableto raise the weekly disability allowance by $10 00a week. . . . Since becoming Teamsters, just alittleovertwoyearsago,Johns-Manvilleemployees have achieved increases amounting toalmost $1.30 per hour. They have achieved a fullypaidhospitalizationprogram and fully paidpension programThey have achieved improvedvacations, shift differentials and holiday pay.The Employer asserts that the November 10handbillmistakenlymade it appear that Local 20was responsible for increased disability and pensionbenefits,when in fact these benefits were notnegotiated with Local 20 but rather, were institutedunilaterallybyJohns-Manville.Thisassertionignores the undisputed fact, however, that both oftheseitemswerediscussedduringtheJohns-Manville negotiations and that the benefitsfollowed these discussionsThus, Paul Steinberg, aLocal 20 official, testified that Local 20 dropped itsdemand for a Teamster pension plan in response toJohns-Manville's promise to institute the type ofnoncontributory pension it later implemented. Italso appears that the Teamsters reduced their wagedemands on assurances by Johns-Manville that thehospitalization and disability programs would beimproved during the life of the contract. Moreover,we note that the handbill did not claim that Local20 hadsigned a contractcontaining these two items.Rather, itmerely asserted that "the [bargaining]committee was able to raise the weekly disabilityallowanceby$10.00aweek"and that theemployees "have achieved" a fully paid pensionprogram. As the employees had in fact "achieved"the increased pension benefit and as the Employerhasnotrebuttedthe inference that a casualrelationshipmay have existed between Local 20'sbargaining goals and Johns-Manville's subsequentimplementation of these bargaining objectives, wefind this exception to be without merit.The Employer's claim that Local 20 did not infact achieve the $1 30 hour increase claimed in thehandbill is also without foundation. The handbillstates that the Johns-Manville employees achievedthe raise "Since becoming Teamsters, just a littleover two years ago...." Although the word "since"is somewhat ambiguous,' it is entirely reasonable fora reader of the handbill to conclude that the raisesachieved covered the period from 1966, the year'CfOrtromz,Inc, 173NLRBNo 57, fn 35'Inrefusingtofindthatthisambiguityconstitutedamaterial OWENS-CORNING FIBERGLAS CORP.Local20 signed its first collective-bargainingagreementwithJohns-Manville,to1972,thetermination year of the new contract Accordingly,our inquiry as to the value of the increases questioncovers the 1966-1972 period. The record indicates,and the Employer apparently does not dispute, thatexcluding bonuses paid to approximately 90 percentof the Johns-Manville employees, the average hourlywage increase during this period amounted to nearly$1.03 per hour. As the handbill did not claim thatthe $1 30 per hour increase was exclusive of suchbonuses and other contract benefits, there is noreasonwhy such benefits should be excluded incomputing the average hourly increases during thisperiod.With regard to those benefits, the recordestablishes that the contractual incentive programabove amounted to at least 25 or 30 percent of anemployee's hourly wage.Without considering thevalueofothercontractualbenefits- shiftdifferential, extra holiday pay, etc.- it is clear thatan incentive of 25 to 30 percent added to the $1.03averageincreaseisreasonablyclosetothe$1 30-an-hour figure contained in the handbill.Wefind, therefore, that the $1.30-per-hour figure wasnot a material misrepresentation.We also find to be without merit the Employer'sadditional claim that the election should be set asidebecause the handbill erroneously stated that Local20achievedanincreasetotaling"atleast$1.00-an-hour during the life of the new contract."Although conceding that the hourly wage increaseduring this period amounts to 52 or 53 cents anhour, the Employer does not attempt to put anexact price on the other benefits provided for in thenew contract negotiated by Local 20. Instead, itonly argues that "No incentive figure mentioned inthe record makes the 52 cent or 53 cent approachthe $1.00 increase asserted."While admitting thatthe average wage increase amounted to about 52cents or 53 cents an hour, the Union contends thatthe Johns-Manville employees did in fact receivetotal increases approaching the $1 an hour figureasserted in the handbill. It argues that the 52-cent or53-centbase figure was augmented by inequityadjustments for certain employee classifications,ranging from one to 30 cents an hour, and by theincentive pay system which in practice amounted tohigher incentives than those provided for in thecontract.In this connection it asserts that "AcomparativeanalysisdonebytheCompany[Johns-Manville] and the Union during our recentnegotiations indicates that production workers areaveraging between 130%-132% bonus as comparedtoarangeof 124%-126% under [the formerrepresentative].Ninety-threepercentofthemisrepresentation,we are adheringto our wellestablishedpolicy that "themere factthat a message is inartisticallyor vaguely worded and subject todifferentinterpretationswill not sufficeto establish such misrepresentationas wouldlead us to setthe electionaside "Hollywood Ceramics Company,Inc, 140 NLRB 221, 224221productionforceiscoveredby the incentiveprogram.The bonus is slightly higher amongwarehouse and service employees, where the averagebonus has been running at 135%."Even if we are to assume, because of the absenceof greater specificity that the total value came toless than $1, we nevertheless think it clear, and wefind that the handbill containing that representationwas not issued at a time which prevented theEmployer from making an effective reply. As notedabove, the Union on November 5 distributed ahandbillwhichstated,interalia,"the[Johns-Manville] package increase for productionpeople,withincentive,willaverageouttoapproximately $1.00 per hour." This language,almost identical to the disputed language in theNovember 10 handbill, was in response to thehandbill distributed on or about October 30, by theIn-PlantCommittee opposed to Teamsters, whichstated,inter alia,that the Employer's wages were"even higher than the Fiberglas Plant in Waterville,Ohio,which the Teamsters represent." Althoughconceding that it received copies of the Union'sNovember 5 handbill on the day it was distributed,7fulldays prior to the election, the Employerclaims that it did not receive information regardingthe Johns-Manville rates until 7 or 8 days after theelectionGeorgeBrelsford,theEmployer'sPersonnel Director at the Aiken plant, stated that hecalled the Employer's home office in Toledo, Ohio,on November 5 and requested such information tobe sent to the Aiken plant as soon as possible.Brelsford's only explanation as to why the requestedinformationarrivedaftertheelectionwas hisassertion that the request had to be processedthrough the legal departments of both the Employerand Johns-Manville in order to avoid any antitrustviolationsarisingfrom dealing directly with acompetitor.When asked whether he again spoke totheToledo office regarding the request betweenNovember 5 and November 10, Brelsford replied "Idon't believe so." He later changed his testimony,assertingthattheproblem"couldhavebeenmentioned" in subsequent discussions, but that he"couldn't really pin it down" as to when it wasdiscussed, other than to say that it could not havebeen either November 6 or 7. Brelsford added thathe did not discuss the contents of the November 10handbill,which he received on that day, with theToledo office until after November 12 because hedidn'thave the time and "even if it had beencompletely false, one hundred percent false, we weretired of telling our people about it at that time...."As the Employer has adduced no specific evidencewhich would explain the delay in obtaining therequested information with the 7 days immediatelypreceding the election, we are not persuaded that theEmployer was in fact precluded from answering theallegedmisrepresentation.That the Employer'sevident lack of concern with this matter - as shownby Brelsford's own testimony that he did not press 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor this information and his admission that theEmployerwas"tired"ofdiscussingtheJohns-Manville rates - resulted in obtaining thematerialaftertheelection, is not,we believe,sufficient ground for setting aside the election.Accordingly, we conclude that the distribution oftheNovember 10 handbill did not interfere with theelection, and that the Employer was not precludedfrom answering.The alleged atmosphere of tension and coercionThe Employer's third exception alleges that theHearingOfficer erroneously failed to find thatagents and sympathizers of the Union threatenedemployees with physical and economic harm,' andthat such threats interfered with employee freechoiceand, therefore, destroyed the laboratoryconditions of the election. The specific events whichthe Employer cites in support of its exception are asfollowsDoris Jackson, an employee and active member ofthe In-Plant Committee opposed to Teamsters, wasaccosted at work by two unidentified men, whothreatened to take off her "Vote No" badge. Inresponse, Jackson told the men "Well, here I am, ifyou'reman enough to take it, try " With thatadmonition, the men walked away and the incidentended.Whilepassingoutantiunion literature,Jackson was told by Brazell, a Union representative,that she had "better have a good lawyer when this isover because you will need it." As Jackson admitteddistributing leaflets calling the Teamsters racketeersand Communists, it is reasonable to infer thatBrazellwaswarning Jackson of possible legalproceedingsbecauseof the role she played indistributing the vituperative antiunion literature.Emma Booth, whose campaign activities duringthe election were limited to wearing a "Vote No"button, was threatened with physical violence on twoseparate occasions by Carol Ann Floyd. The recordindicates, however, that the threats were not relatedtoBooth's antiunion sentiments, but rather, weremade because Floyd believed that Booth was talkingabout her to other employees. That the incidentsreflecteda clash of personalities, and were notrelated to how Booth would vote, is evidenced byBooth'sown testimony that she subsequentlyaccepted Floyd's apology after the first incident and"triedmy best to be friendly with that girl, but shejustIdon't know. Maybe I wasn't her type, to bea friend." Booth also stated that she had received aphone call during the first day of the election whichinformed her that she would be met at the front gateafter work. Booth told her foreman of the call andleftwork early by a back entrance. She was unableto identify the caller.'The Hearing Officer discredited the testimony of employees Gomillian,Johnson,and Young As the Employer has not challenged the HearingOfficer's credibility rulings, we shall not consider the testimony of theseemployeesLindaCosnahan, a member of the In-PlantCommittee opposed to Teamsters, was told by herfather that she would have acid thrown in her face ifshecontinued to pass out antiunion leafletsCosnahan added that another employee refused tohand out antiunion leaflets because she feared thatacid would be thrown at her. On cross-examination,Cosnahan stated that her father had warned her that"we would either be hurt, or acid would be thrownin our faces " Cosnahan did not tell anyone of herfather'swarning during the election campaign andcontinued to actively campaign against the UnionThere is no evidence either that any acid was in factthrown during the course of the campaign or anyspecific individual had threatened to do so. Further,there is no evidence that rumors concerning acidcirculated in the plant prior to the election.Maggie Sheppard, a member of the In-PlantCommitteeopposedtoTeamsters,receivedanonymous phone calls prior to the election, one ofwhich threatened, "You know it would be pitiful if[your daughter] stepped on her starter and it justwent voom."EmployeesMarthaChambers and Ina MaePowell received anonymous phone calls to the effectthat they should vote for the Union if they wereinterested in the welfare of their families.Connie McColl was told by employee Wayne thatshe could get in a lot of trouble and might even loseher job by wearing her "Vote No" badge McCollthereupon "cut [Wayne] off short" and informedhim that she would vote for whom she pleased andwalked back to her job McColl admitted that shenever sawWayne wear a union badge and therecord does not indicate whether he favored orcampaigned for either side in the election campaign.McDonald Griffith, while wearing a "Vote No"badge, encountered employee Derrick who said inreference to his badge, "that's a bunch of [bovineexcretion]."Griffith then walked away and heardDerrickmake a derogatory remark regardingsomeone's lineage. Griffith testified that he didn'tknow if the last remark was addressed to him.Aileen Stapleton, who wore a "Vote No" badge,stated that five or six times a day for a period of 2weeks before the election her phone rang and uponanswering it there was no response.'LeroySimpkins,amember of the In-PlantCommittee opposed to Teamsters, encounteredemployeesRobert Stalworth and Jesse Baldwinwhilevisitinga cafe.8During the course of aconversation among the employees regarding theUnion,Baldwin snatched Simpkins' "Vote No"badge off his shirt. Baldwin and Stalworth thenwent out to the street, "stomped" the badge into thestreet,and told Simpkins that the incident would'Aileen Stapleton'sson testified that he received a phone call a weekafter the election which threatened his mother's lifeAs the call occurredafter the election and could not therefore have affected employee freechoice,the Hearing Officer properly refused to admit the testimony intoevidence'Baldwin apparently served as an alternative observer during the election OWENS-CORNING FIBERGLAS CORP.recur if Simpkin ever again wore a "Vote No"badge. The incident was witnessed by several otheremployees and Simpkins related what had transpiredto some of the members of the In-Plant Committeeopposed to Teamsters. It is significant to note thatStalworth and Baldwin had been drinking "quite abit"and that there were no fisticuffs during theincident.Inconsideringwhether the above-mentionedconduct, occurring in a unit of approximately 1846employees, warrants setting aside the election, it isnecessary to determine whether the conduct wassuch as to substantially interfere with reasonablestandards for a fair election. Although attempting toestablish ideal conditions insofar as possible, weacknowledge that actual facts must be considered inlight of realistic standards of human conduct, andthat "electionsmust be appraised realistically andpractically,and should not be judged againsttheoreticallyideal,butneverthelessartificial,standards."9 In considering standards of humanconduct,we are not unmindful of the fact that the"laboratory" for election purposes is usually anindustrial plant where vigorous campaigning anddiscussion normally take place, and where isolateddeviations from the above-mentioned standardwillsometimes arise, notwithstanding the bestdirected effort to prevent their occurrence.'"Accordingly, the Board has 'not overturned theresultsofelectionswhere it was found thatirregularitieswere not of such a nature as wouldhave tended to make a free election improbable. TheBoard recognizes that some heated statements maybe made by individual employees or nonemployees,such as set forth above, and that such conductshouldbeconsidered in determiningwhetheremployees were precluded from exercising a freechoice,notwithstanding the fact that the conductcannot probatively be attributed to the Employer ortheUnion." It is necessary, however, to give someweight to whether the conduct complained of wascommitted by the parties to the proceeding, or byrank and file employees. This is so, because "theconduct of third persons tends to have less effectupon the voters thansimilarconduct attributable tothe employer who has, or the union which seeks,control over the employees' working conditions.-`Bearingthese considerations in mind, we shall nowturn to a review of the conduct in question.The evidence clearly establishes that, the severalthreatsofphysicalharm notwithstanding,nophysical violence of any kind in fact occurred. Theevidence also discloses that no Union official madeany unlawful threat or engaged in any improperconduct during the campaign period. For, as noted'The Liberal Market.Inc,108 NLRB 1481, 1482"Morgantown Full Fashioned Hosiery, Co.107 NLRB 1534, 1538"AtLong,Inc,173 NLRB No 76"Orleans Manufacturing Company,120 NLRB 630, 633.223above,Brazell'sadmonition to employee Jacksonthat she obtain the services of a good lawyerappears to have been in response to Jackson'sdistributionofliteraturewhichattackedtheTeamsters as racketeers or Communists, and wasnotmeant to influence Jackson's vote in theforthcoming election.The Employer's claim thatcertain employees, because of their membership onthe In-PlantCommittee for the Teamsters orbecause of their activities as election observers,acted as agents of the Union in threatening fellowemployees is also without merit. The mere fact thatemployees prominent in the Union's organizingcampaign may have engaged in unlawful conduct,without more, is not sufficient to establish agency."Here, there is no evidence that the Union eitherauthorizedorcondoned any of the questionedconductThe specific question posed, therefore, is whethertheconductcomplainedofby rank and fileemployees, in the absence of actual physicalviolence, created a general atmosphere of fear andcoercion so as to render improbable employee freechoice.We think not. As noted above, this was thethird hard fought election campaign conducted overapproximately a l 1/2-year period, during whichtime the approximately 1846 employees witnessedvigorous displays of emotional involvement amongindividuals of differing views, many of whom wererepeating for the second and third time the roles ofactivepartisans.That the employees themselvesbecame accustomed to such partisanship and knewhow to react to it is evidenced by the testimony ofsome of the witnesses at the hearing. Thus, Jacksontold the men who had threatened to take off her"Vote No" badge, "Well, here I am, if you're manenough to take it, try." McColl reacted in a similarmanner when threatened by Wayne, by "cut[ting]him off short" and informing him that she wouldvote for whom she pleased. Moreover, it was onlynatural during such a campaign that remarks of thekindmade to Griffith should occur and that, asevidenced by the incidents involving Floyd andBooth, personalities should clash.We also note that the Employer had unlawfullyinterfered with the first runoff election and engagedindiscriminatoryacts,includingdischargesandgrantsofvariousemployeebenefits.SeeOwens-Corning Fiberglas Corporation,172NLRBNo. 20, enfd. 407 F.2d 1357 (C.A. 4).Inthiscontext,andguidedbytheabove-mentioned general principles, we are of theopinion that the present conduct was isolated andnot sufficiently substantial in nature to create ageneral environment of fear and reprisal such as torender a free choice of representative impossible.Accordingly, as the tally of ballots shows that theUnion has received a majority of the valid ballotscast,we shall certify it as the exclusive bargaining"ElectricWheel Company.120 NLRB 1644 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative for the employees in the appropriateaffiliatedwithInternationalBrotherhoodofunit.Teamsters, Chauffeurs,Warehousemen and Helpersof America, and that the said labor organization isCERTIFICATION OF REPRESENTATIVEthe exclusive representative of the employees in theunitfoundappropriate,within themeaning ofIt is hereby certified that a majority of the validSection 9(a) of the National Labor Relations Act,voteshasbeen cast for Teamsters Local 509,as amended.